Citation Nr: 0926799	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent 
for service-connected low back strain.  

2.  Entitlement to a total disability compensation rating 
based upon individual unemployability (TDIU rating) due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  This matter was remanded in September 2006 and 
August 2008.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in June 2006.  

FINDINGS OF FACT

1.  The Veteran's low back strain is not productive of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months and is not manifested by 
limitation of thoracolumbar forward flexion to 30 degrees or 
less.  

2.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2008).

2.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008) Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The notification obligation in this case 
was accomplished by way of letters from the RO to the Veteran 
dated in April 2005 with regard to the TDIU issue and in 
October 2005 with regard to the low back issue.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless.  Although the notice 
provided to the Veteran in October 2005 was not given prior 
to the first AOJ adjudication of the low back claim, the 
notice was provided prior to initial certification of the 
Veteran's claim to the Board.  Additionally, this matter was 
remanded in September 2006 and August 2008, and thereafter, 
the RO issued VCAA letters to the Veteran in September 2006 
and August 2008.  The contents of these notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

In August 2008, the Veteran was also provided with notice of 
the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to an increased rating 
and TDIU, any questions as to the appropriate effective dates 
to be assigned are rendered moot. 

At this point the Board notes that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  In August 2008, the Veteran was provided 
with the notice required by Vazquez-Flores, and his claim was 
readjudicated in an April 2009 supplemental statement of the 
case, thereby curing any error in the timing of the notice.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains multiple reports of VA examinations.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued (nor does the 
evidence show) any notice deficiency, or that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Low Back Strain

Criteria & Analysis

The Veteran was assigned a 20 percent disability rating for 
low back strain from October 17, 2003 under Diagnostic Code 
5242.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

The Veterans Court has held that, when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran underwent a VA examination in January 2005.  He 
reported pain when sitting for 30 to 40 minutes and denied 
intervertebral disk syndrome.  He stated that he had about 
two flare-ups a year that lasted for about two weeks with 
increased pain.  He reported difficulty bending, stooping, 
lifting or playing any type of sporting activity.  

Upon physical examination, flexion was to 60 degrees without 
pain and 70 degrees with pain; extension was to 30 degrees 
without pain; lateral right bending to the right and left was 
to 30 degrees without pain; rotary motion to the right and 
left was to 40 degrees without pain.  No spasm was noted.  
The Veteran had tenderness to palpation of the bilateral 
sacroiliac joints.  There was negative straight leg test in a 
seated supine position.  The examiner diagnosed mechanical 
low back pain, early degenerative arthrosis, which was very 
mild without radiculopathy.  The examiner found no evidence 
that the range of motion was additionally limited by pain, 
fatigue, weakness or lack of endurance.  A January 2005 VA X-
ray study of the lumbosacral spine reflects a diagnostic 
impression of degenerative disc disease and degenerative 
arthritis.

Private medical records from Dr. G.S. dated in February 2005 
reflect that the Veteran had considerable tightness in the 
paravertebral muscles.  Forward bending was limited to 
approximately 35 degrees of actual lumbar flexion with 
further bending coming through the thoracic area and at hips.  
The Veteran extended to approximately neutral.  Left and 
right side bending were moderately decreased, although 
symmetrical.  There was a moderate decrease in side to side 
rotation with asymmetrical range.  X-ray findings revealed 
moderate, but discreet, narrowing at L4-5 and L5-S1.  A 
slight retrolisthesis was present at L4-5 with some 
associated facet hypertrophy and arthrosis.  Dr. G.S. 
assessed degenerative lumbar spine and disc disease.  Dr. 
G.S. stated that he believed that canal and foraminal 
stenosis was connected, and a long-term residual of the 
Veteran's original back injury.  He opined that the Veteran 
was capable of only sedentary-level workplace activities.

The Veteran underwent another VA examination in February 
2007.  He complained of daily low back pain and limitation of 
motion.  He stated that he could walk a maximum of 50 to 100 
feet on level ground.  He reported four to five 
incapacitating episodes over the previous year.  He stated 
that he had difficulty moving heavy objects and bending over.  
He reported that he stopped swimming in his daily activities.  
He stated that he experienced flare-ups which were primarily 
activity-related, lasting from one to seven days and 
characterized by increased pain and "going out."  

Upon physical examination, flexion was to 45 degrees, 
extension to 10 degrees, lateral flexion to 10 degrees 
bilaterally, and rotation to 5 degrees bilaterally.  All 
range of motion appeared to be painful but was not 
additionally limited following repetitive use on examination.  
Neurological examination showed normal motor strength and 
sensory function.  The examiner diagnosed degenerative joint 
disease and chronic strain of the lumbosacral spine.  The 
examiner opined that the Veteran was unable to perform 
strenuous physical work but sedentary work would be possible 
for him.

The Veteran underwent another VA examination in October 2008.  
He reported back pain which came without notice about three 
to four times a year and which was so severe that it was 
prostrating and he had to stay mostly in bed.  He stated that 
he could not lift things, move around easily, and had 
difficulty getting in and out of chairs, automobiles, and 
going up and down steps due to the back pain.  

Upon physical examination, cranial nerve examination showed 
the absence of a left eye due to an old motor vehicle 
accident.  Motor system demonstrated a normal muscle mass, 
tone, strength, station, gait and coordination.  Tendon 
reflexes were symmetrical left and right upper and lower 
extremities and there were no pathologic reflexes.  Primary 
sensation showed a stocking distribution of impairment in 
monofilament light touch and vibration.  The examiner found 
no evidence of a radiculopathy.  

A January 2009 VA examination addendum reflects that the 
examiner opined that the Veteran's back pain was not 
connected to a radiculopathy, but was the result of 
lumbosacral strain.  The examiner opined that the Veteran's 
complaints were related to his service-connected degenerative 
arthritis of the spine.  

Applying the rating criteria, the Board notes that the 
documented ranges of pertinent spinal motion fail to meet the 
requirements for a rating greater than 20 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  There is no suggestion of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  For example, 
the February 2007 VA examiner noted that the Veteran had 
flexion to 45 degrees.  Moreover, although the Veteran stated 
at the February 2007 VA examination that he had four to five 
incapacitating episodes over the previous year, there is no 
evidence that bed rest was prescribed by a physician.  
Accordingly, the Board finds that a disability rating greater 
than 20 percent for the Veteran's service-connected low back 
disability is not warranted under these criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board again notes that the Veteran has reported pain 
in his low back.  The Board finds, however, that the 20 
percent rating takes into consideration the Veteran's 
complaints of low back pain, thus, the Board finds that 38 
C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an 
increased rating.  See DeLuca, 8 Vet. App. at 204-07.

Extraschedular Considerations

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

While the Veteran's service-connected back disability does 
cause impairment, such impairment is contemplated by the 
rating criteria.  Moreover, the rating criteria implemented 
for the back disability reasonably describes the Veteran's 
low back strain.  Therefore, referral for consideration of an 
extraschedular rating is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for a back disability, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

TDIU

Criteria & Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). In determining whether an 
appellant is entitled to a TDIU rating, neither appellant's 
non-service-connected disabilities nor advancing age may be 
considered.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The record discloses that the Veteran has completed high 
school and he has work experience in selling and servicing 
pools, and working in a food warehouse.  He last worked on a 
full-time basis in October 2004.  He previously owned his own 
pool construction company, which is now owned by his wife.  
At his 2006 hearing, he testified that he continued to answer 
her questions and acted as "kind of a supervisor."

The Veteran here is service-connected for right eye 
enucleation, evaluated as 40 percent disabling, as well as 
low back strain, evaluated as 20 percent disabling.  His 
combined rating is therefore 50 percent.  See 38 C.F.R. 
§ 4.25.  As such, he does not meet the threshold requirements 
under 38 C.F.R. § 4.16(a).  However, the Board must still 
consider whether the competent evidence otherwise 
demonstrates that the Veteran is unable to secure or follow a 
substantially gainful occupation.  If such is shown, then the 
case would be referred to the Director, Compensation and 
Pension Service for extra-schedular consideration.  See 
38 C.F.R. § 4.16(b).

Private treatment records from Dr. G.S. dated in February 
2005 reflect that Dr. G.S. opined that the Veteran was 
capable of only sedentary level workplace activities and that 
he was not capable of working at his regular job in the pool 
construction business.  In April 2005, Dr. G.S. opined within 
a reasonable degree of medical certainty that the Veteran's 
service-connected disabilities are sufficient without regard 
to other factors to keep the Veteran from performing physical 
tasks required to get or keep substantially gainful 
employment.  In July 2006, Dr. G.S. opined that the Veteran's 
low back disability substantially limited his ability to do 
sustained ambulation and limited him to relatively sedentary 
type of work activities.  

In a VA Form 21-4192 received by the RO in April 2005, the 
Veteran's employer, his wife, indicated that he had last 
worked in October 2004 in sales, service and repair.  

A January 2007 VA examiner opined that the Veteran's loss of 
the eye on the right side did not prohibit the Veteran from 
engaging upon substantially gainful employment.  

The February 2007 VA examiner opined that the Veteran was 
unable to perform strenuous physical work but sedentary work 
would be possible for him.  

In a January 2009 VA examination addendum, the examiner 
opined that the lumbosacral strain and accompanying 
degenerative osteoarthritis has a significant impact upon the 
Veteran's activities of daily living and that impact makes it 
highly improbable that the Veteran would be, at his age of 
67, employable in a position which required any physical 
labor.  

Again, the Veteran contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  However, a review of the objective 
evidence does not support the Veteran's claim of 
unemployability.  To the contrary, VA and private examiners 
stated that the Veteran would be able to do sedentary work.  

The Veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities.  However, the Board finds that a lay 
person is not competent to offer an opinion on a matter 
clearly requiring medical expertise.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish his 
claim for a TDIU rating.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In conclusion, the evidence of record does not demonstrate 
that the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  The Board finds that the 
medical evidence of record is of greater probative value than 
the statements of the Veteran.  Thus, the preponderance of 
the evidence is against the claim for a total rating based on 
individual unemployability due to service-connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

ORDER

Entitlement to a rating in excess of 20 percent for low back 
strain is not warranted.  

A TDIU rating is not warranted.  



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


